NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               JOE A. BROWDER, JR.,
                 Claimant-Appellant

                           v.

   PETER O’ROURKE, ACTING SECRETARY OF
            VETERANS AFFAIRS,
              Respondent-Appellee
             ______________________

                      2018-1570
                ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 17-552, Chief Judge Robert N.
Davis, Judge Mary J. Schoelen, Judge Coral Wong Pi-
etsch.
                ______________________

                Decided: June 11, 2018
                ______________________

   JOE A. BROWDER, JR., Louisville, KY, pro se.

    NATHANAEL YALE, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also repre-
sented by CHAD A. READLER, ROBERT E. KIRSCHMAN, JR.,
MARTIN F. HOCKEY, JR.; BRIAN D. GRIFFIN, SAMUEL
2                                    BROWDER   v. O’ROURKE



PEARSON-MOORE, Office of General Counsel, United
States Department of Veterans Affairs, Washington, DC.
               ______________________

    Before DYK, MOORE, and O’MALLEY, Circuit Judges.
PER CURIAM.
    This appeal concerns a long-running dispute over the
alleged misuse of funds by a veteran’s appointed fiduci-
ary. The veteran, Joe A. Browder, Jr., has long sought a
formal investigation into his allegations of misuse. The
Department of Veterans Affairs (“VA”) concluded, howev-
er, that no funds were missing. VA refused to initiate a
formal investigation and did not allow Mr. Browder to
appeal that refusal to the Board of Veterans Appeals
(“Board”).
     Mr. Browder filed a petition for a writ of mandamus
in the Court of Appeals for Veterans Claims (“Veterans
Court”), seeking the ability to appeal VA’s refusal to
initiate a formal investigation to the Board. However,
during the pendency of Mr. Browder’s petition, VA did
formally investigate his allegations and determined that
there was no wrongdoing, which allowed Mr. Browder to
appeal that decision to the Board. The Veterans Court
thereafter dismissed Mr. Browder’s petition as moot.
Browder v. Shulkin, 29 Vet. App. 170, 172–73 (2017). We
dismiss Mr. Browder’s appeal.
                      BACKGROUND
    In 2002, VA determined that Mr. Browder was incom-
petent to manage his own veterans benefits and appoint-
ed a fiduciary, Kenneth V. Anderson, Jr., to administer
them. In December 2005, VA replaced Mr. Anderson as
fiduciary. According to VA’s audits, Mr. Anderson filed
late accountings, took excessive commissions, and made
unapproved purchases of a car and real estate. The car
and real estate were both titled in Mr. Browder’s name, so
BROWDER   v. O’ROURKE                                      3



these purchases were ultimately not determined to be
misuse of funds. After his removal, Mr. Anderson re-
tained $25,000 in a certificate of deposit so as not to incur
early withdrawal penalties. This amount was turned
over, with interest, to the new fiduciary when the certifi-
cate of deposit matured in June 2006.
     As early as January 2006, Mr. Browder raised allega-
tions with the Louisville Regional Office (“RO”) that Mr.
Anderson had misused funds. At that time, the RO
determined that there was no evidence of misuse and that
“[a]ll funds ha[d] been accounted for.” J.A. 35. In a 2008
memorandum, the RO acknowledged that Mr. Anderson
had engaged in “improper use and bad decision making”
but concluded that all funds had been returned and that
no formal misuse investigation was necessary. J.A. 38.
    In the following years, Mr. Browder continued to
press his allegations with the RO and the Board. VA
repeatedly denied Mr. Browder’s requests to initiate a
formal investigation. VA has taken the position that
although the results of formal misuse investigations are
appealable to the Board, its decision not to initiate a
formal misuse investigation is not appealable.
     On February 27, 2017, Mr. Browder filed his initial
mandamus petition with the Veterans Court, seeking a
ruling that would entitle him to appeal VA’s refusal to
initiate a formal investigation to the Board. On April 4,
2017, VA again informed Mr. Browder that “[b]ecause all
funds were accounted for,” no formal investigation was
necessary. J.A. 46. On August 30, 2017, Mr. Browder—
newly represented by counsel—filed an amended petition
again seeking an order that the refusal to initiate a
formal investigation could be appealed to the Board. But
in early October 2017, VA issued a two-page report in-
forming Mr. Browder that a formal investigation had been
conducted and that no misuse had been identified. This
4                                     BROWDER   v. O’ROURKE



allowed Mr. Browder to appeal the results of the investi-
gation to the Board.
    Because Mr. Browder had received a formal investiga-
tion and the right to appeal, the Veterans Court deter-
mined that his petition—to appeal the refusal to initiate a
formal investigation—was moot. Browder, 29 Vet. App. at
172–73. Mr. Browder timely appealed to this court.
According to Mr. Browder, in January 2018 he also ap-
pealed the results of the Secretary’s investigation to the
Board, which it appears has not yet rendered a decision.
                       DISCUSSION
    Our review of Veterans Court decisions is limited by
statute to questions of law: in particular, absent a consti-
tutional issue, we “may not review (A) a challenge to a
factual determination, or (B) a challenge to a law or
regulation as applied to the facts of a particular case.” 38
U.S.C. § 7292(d)(2); accord Burris v. Wilkie, 888 F.3d
1352, 1356 (Fed. Cir. 2018).
    Mr. Browder’s appeal to this court turns primarily on
the application of the law of mootness to the peculiar
circumstances of his petition. He does not challenge the
Veterans Court’s interpretation of any statute or regula-
tion. He has identified—and we can discern—no legal
error in the Veterans Court’s recitation of the law of
mootness, and we are without jurisdiction to review its
application to the facts of this case. See Beasley v.
Shinseki, 709 F.3d 1154, 1156–58 (Fed. Cir. 2013) (distin-
guishing between factual and legal challenges in the
mandamus context). Even if we had jurisdiction, it ap-
pears that because the Secretary’s investigation has been
concluded and Mr. Browder has appealed it to the Board,
Mr. Browder has received all he sought by way of his
mandamus petition. Any challenge to the investigation
itself can be pursued by way of that direct appeal, which
we presume the Board will promptly resolve.
BROWDER   v. O’ROURKE                                     5



    Mr. Browder also contends that the Veterans Court
improperly failed to address other issues raised in his
petition. Having reviewed Mr. Browder’s initial and
amended petitions, we can find no such issues. Neither
petition challenges the legality or constitutionality of the
Secretary’s investigation mechanisms beyond their appli-
cation to Mr. Browder’s particular case, and the amended
petition specifically disclaims any such challenge. Mr.
Browder also argues that the Veterans Court’s July 18,
2017, scheduling order denied him the right to raise
additional legal issues with that court. But Mr. Browder
materially misquotes that order, which specifically stated
that he was “free to bring any factual or legal matters to
the Court’s attention” before requesting briefing on the
merits of the mandamus petition. J.A. 15. We have
considered Mr. Browder’s other arguments and find them
without merit.
                        CONCLUSION
   Because the case is moot, we must dismiss Mr.
Browder’s appeal.
                        DISMISSED
                          COSTS
   No costs.